In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals, as limited by its notice of appeal and brief, from so much of an order of the Supreme Court, Nassau County (Bucaria, J.), dated January 19, 2006, as granted those branches of the defendants’ motion pursuant to CPLR 3211 (a) (7) which were to dismiss the first and fourth causes of action and so much of the second, third, and fifth causes of action insofar as asserted against the defendant Nature’s Way Products, Inc.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and those branches of the defendants’ motion pursuant to CPLR 3211 (a) (7) which were to dismiss the first and fourth causes of action and so much of the second, third, and fifth causes of action insofar as asserted against the defendant Nature’s Way Products, Inc., are denied (see Natural Organics, Inc. v Smith, 38 AD3d 628 [2007] [decided herewith]). Crane, J.P, Krausman, Fisher and Dickerson, JJ., concur.